Citation Nr: 0515944	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  02-10 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE


Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of an injury to the right thigh, knee, and upper 
groin.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had active service from March 1953 to July 1957.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claim for section 
1151 compensation for residuals of an injury to his right 
thigh, knee, and upper groin. 

In March 2003, the veteran had a hearing before a Veterans 
Law Judge (VLJ) of the Board.  The Board subsequently 
remanded the claim to the RO in January 2004 for further 
development and consideration.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The medical evidence of record does not show the veteran 
currently has any residuals of an alleged fall at a VA 
medical center (VAMC) in November 1998.


CONCLUSION OF LAW

The requirements are not met for benefits under 38 U.S.C. § 
1151 for additional disability of the right knee, right 
thigh, and right upper groin as a result of VA medical 
treatment in November 1998.  38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But according 
to VA's General Counsel (GC), the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words."  See VAOPGCPREC 7-2004 (July 16, 2004); see 
also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the case at hand, the veteran was sent letters pertaining 
to the VCAA in October 2001 and March 2004.  This was after 
the July 2001 rating decision at issue.  The RO also sent him 
the regulation pertaining to the VCAA in its January 2005 
supplemental statement of the case (SSOC).  

In Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue, VA must ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  Id. at 120.  Consequently, since the 
veteran already has received the requisite VCAA notice in 
October 2001 and March 2004, any defect with respect to the 
timing of it was mere harmless error.  That is to say, "the 
record has been fully developed," particularly since the 
Board's March 2003 remand, and "it is difficult to discern 
what additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim.  And the October 2001 and March 2004 
letters and January 2005 SSOC, in particular, specifically 
informed him of what he should do in support of his claim, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  So he essentially was informed to 
submit everything he had regarding his claim.  Thus, there is 
no evidence missing from the record that must be part of it 
for him to prevail on the claim, leading to the conclusion 
that the timing of the VCAA notice was harmless.  VAOPGCPREC 
7-2004;  See, too, Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice as to 
content is not required.




II.  Factual Background

X-ray studies of the lumbosacral spine in February and March 
1998 revealed degenerative disc disease and spondylosis at 
L5-S1.  

On November 30, 1998, the veteran underwent cataract 
extraction with posterior chamber intraocular lens (PCIOL) 
replacement.  A nurse intraoperative report noted that he was 
brought into the operating room in a stretcher with the side 
rails up.  He moved himself with assistance to the operating 
room bed without incident, the surgery was performed with him 
secured by safety straps, and he was removed from the 
operating room by stretcher.  His condition after surgery was 
described as good.  He was able to walk with minimal or no 
assistance.  

A January 1999 physical medical and rehabilitation note 
indicted the veteran was treated for neck and low back pain 
secondary to degenerative joint disease and degenerative disc 
disease.  A VA neurological outpatient treatment record, 
dated in January 2000, indicated he had tremors of the left 
hand and leg, and that he had experienced these symptoms for 
three or four years.  He was also treated for left cubital 
tunnel syndrome.  

In June 2000, the veteran requested compensation under 38 
U.S.C.A. § 1151 for residuals of an alleged injury to his 
right thigh, knee, and upper groin.  He stated that, while 
awaiting the surgery in November 1998, the surgical chair he 
was placed in slipped out of its setting causing him to fall 
to the floor resulting in injuries to these areas.  He also 
stated that an accident report of the incident was made.

In January 2001, the RO requested that the VAMC provide all 
records pertaining to the veteran's November 1998 surgery.  A 
subsequent request for any accident reports was also made.  A 
VA progress note dated in July 2001 indicated the veteran 
reported he had severe low back pain with bilateral radiating 
pain to his feet since he fell off a chair while having 
surgery.  The diagnosis was low back pain caused by traumatic 
fall several months ago with radicular component in S1 
distribution.  

A VA joints examination was conducted in March 2002.  The 
diagnosis was cubital tunnel syndrome and essential tremor 
responding to current medications.  The examiner noted that 
the veteran was seen at a VA orthopedic clinic with right 
knee pain.  His original injury was in 1955.  The examiner 
also noted the veteran's subsequent history of a fall during 
laser eye surgery in VA progress notes.  The examiner stated 
that the veteran's musculoskeletal complaints would be 
addressed by orthopedic consultation.  

A VA general medical examination was conducted in March 2002.  
The examiner noted that, apparently prior to the November 
1998 surgery, the veteran was being treated for back and 
right knee problems.  The veteran stated that the back of a 
chair broke off while he was undergoing surgery in November 
1998.  He noted that he did not seek treatment at that time 
and was subsequently discharged from physical therapy due to 
a personality conflict with a therapist.  He also noted that 
he was treated many times at the VA orthopedic clinic but a 
diagnosis has not been rendered.  His main complaints were 
pain in the medial groin, inability cross his legs, and right 
knee pain.  The diagnosis was history of an injury to the 
right leg three years ago.  The examiner stated that, based 
on the information provided, an apparent failure of the VAMC 
equipment resulted in the alleged fall.  The examiner was 
unable to determine an instance of carelessness, neglect an 
error in judgment on the part of the VAMC in furnishing 
treatment or other examinations.  The examiner also stated 
that the medical record that was reviewed revealed no 
evidence of an ongoing chronic problem of the hip and knee 
directly related to the alleged injury.  

An addendum the March 2002 examinations dated in April 2002 
is of record.  The examiner indicated there were no medical 
records available regarding the alleged injury.  The examiner 
discussed this case with the examiner who had conducted the 
March 2002 VA general medical examination.  The examiner 
stated that it would be very difficult for any physician to 
make a statement about an alleged fall and injury that was 
neither described or otherwise documented in the claims file 
or other medical records.  They noted that the veteran had 
follow-up treatment for mild degenerative joint disease in 
the right knee, and low back pain with a normal magnetic 
resonance imaging (MRI), and that these findings were not 
unusual for a 68-year-old individual.  The examiner concluded 
that the veteran reported an old injury described only by 
himself, and he agreed with the original diagnosis of history 
of an injury to the right leg three years ago.  It was the 
examiner's opinion that the case should be closed.  

The veteran had a hearing at the RO before a Veterans Law 
Judge of the Board in March 2003.  The veteran testified that 
he fell off a surgical chair prior to undergoing the eye 
surgery on November 27, 1998.  After he fell from the chair, 
a physician told him that the chair had caused many problems, 
and the physician threw the chair across the room.  The 
veteran stated that he filed a consumer affairs report of the 
accident at the time.

A subsequent attempt to obtain any consumer affairs reports 
from the VAMC in question yielded negative results.  

III.  Governing Laws, Regulations and Other Legal Precedent

A.  38 U.S.C.A. § 1151

The veteran is seeking entitlement to VA benefits under the 
provisions of 38 U.S.C. § 1151 for residuals of an injury to 
his right thigh, knee, and upper groin, which he contends 
occurred due to a fall at a VA medical facility.

In general, when a veteran suffers additional disability as 
the result of hospital care, medical or surgical treatment, 
or examination furnished by VA, disability compensation shall 
be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151 (West 2002).

The veteran's claim under 38 U.S.C.A. § 1151 was filed in 
June 2000.  The controlling statute in this case, 38 U.S.C.A. 
§ 1151, was amended, effective for claims filed on or after 
October 1, 1997.  The purpose of the amendment was, in 
effect, to nullify the United States Supreme Court's decision 
in Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552, 130 L.Ed. 
2d 462 (1994), which had held that no showing of negligence 
is necessary for recovery under section 1151.

The Court has held that the elements of a claim under 38 
U.S.C.A. § 1151 parallel those generally set forth for 
establishing service connection claims, as follows:  
(1) medical evidence, or in certain circumstances lay 
evidence, of incurrence or aggravation of an injury as the 
result of hospitalization, medical or surgical treatment; (2) 
medical evidence of a current disability; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  See Jones v. West, 12 Vet. App. 
460, 463-64 (1999).

B.  Accidental Injury in VA Facilities

In this case, the veteran does not allege that his claimed 
additional disability was the direct result of VA medical 
treatment.  Rather, he contends that he fell from a surgical 
chair prior to eye surgery at a VA facility in November 1998 
because the lock which held the chair in position slipped.

In Sweitzer v. Brown, 5 Vet. App. 503 (1993), the Court 
affirmed a Board decision that denied § 1151 benefits for a 
veteran who had claimed that, while he was waiting for a VA 
examination, an unidentified patient in a motorized 
wheelchair struck the claimant in the lower torso and knocked 
him to the ground.  The Court in Sweitzer held that § 1151 
contemplated recovery only for disability resulting from the 
examination, itself, not for disability sustained incidental 
to this - such as while waiting for the examination.

However, a later VA Office of General Counsel Precedent 
Opinion, VAOPGCPREC 7-97 (Jan. 29, 1997), is instructive in 
reference to the facts presently before the Board.  This 
opinion states that, if the circumstances or conditions of 
hospitalization gave rise to the risks out of which the 
injury arose, the injury may be considered to have resulted 
from the hospitalization.  It states that in making this 
determination, it is necessary to identify, to the extent 
possible, the specific cause of the incident causing the 
injury, and to determine whether that cause is attributable 
to the circumstances or conditions of the hospitalization.  
The opinion further states that, if the hospitalization 
created a "zone of danger" out of which the injury arose, 
there would be a basis for concluding that the 
hospitalization caused the injury.  The opinion goes on to 
note that a fall that is caused by the claimant's own 
inadvertence would not be considered to have resulted from 
hospitalization.  But where, instead, the precipitating cause 
of the fall may be reasonably attributed to conditions or 
circumstances of the hospitalization, rather than some 
circumstance originating with the claimant, the resulting 
injuries would be said to be the result of hospitalization, 
rather than the result of some circumstance originating with 
the claimant.  The Board is bound by VA Office of General 
Counsel Precedent Opinions.  See 38 U.S.C.A. § 7104(c).

Although 38 U.S.C.A. § 1151 was amended in 1997, subsequent 
to the general counsel opinion mentioned, to add the element 
of fault, the intent of Congress to provide compensation for 
disability related to VA treatment or examination has not 
changed.

C.  Analysis

The determinative question is whether the actions or 
procedures alleged to have caused disability constituted part 
of the "medical treatment" or "examination" or were the 
independent actions merely coincident with such treatment or 
examination. In the latter case, compensation is not 
warranted.

Assuming, without deciding, that the contentions of the 
veteran are accurate, the Board initially finds that such an 
injury is within the ambit of 38 U.S.C.A. § 1151, as a 
malfunction of a surgical chair immediately prior to surgery 
can be reasonably attributed to a condition or circumstance 
of the hospitalization.  See VAOPGCPREC 7-97, supra.

The Board has, thus, carefully reviewed the evidence of 
record to determine if any disability exists and if that 
disability was the result of VA medical treatment.  
For reasons explained below, the Board concludes that the 
alleged injury did not occur at a VA facility nor has the 
veteran sustained any additional disability, even assuming 
the accident did occur.



The veteran, in essence, contends that he sustained an injury 
at the time of the November 1998 eye surgery.  The only 
evidence of such injury emanates from him personally.  There 
is no official record or other indication that he reported an 
injury at the time it allegedly occurred or on several 
occasions thereafter.  The first mention of the alleged 
injury in medical records was during VA treatment in 
July 2001.  It is inconceivable that the medical personnel 
who created the nurse intraoperative report of the November 
1998 surgery would not note such a traumatic event.  The 
presumption of regularity of administrative actions by the 
Government entitles the Board to assume, in the absence of 
clear evidence to the contrary, that the nurse intraoperative 
report of the November 1998 surgery showing no injury to the 
veteran to be competent evidence that no such injury 
occurred.  See, e.g., Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994).  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed.Cir. 1997) and cases cited therein.  Here, 
the Board places little weight on the veteran's 
unsubstantiated statements, which appear to be self-serving 
and at times contradictory.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (interest may affect the credibility 
of testimony).  It appears that at various times he has 
attributed several musculoskeletal problems to the putative 
fall that were noted prior to the November 1998 incident in 
question.  In any event, there is no objective evidence of a 
fall at the VA facility, and he failed to mention such 
alleged fall on several occasions thereafter.  

The Board has the fundamental authority to decide a claim in 
the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  

Even assuming for the sake of argument the veteran sustained 
the fall, as alleged, with respect to the first Jones 
element, recent legislation and judicial decisions have not 
changed the fundamental requirement that for compensation to 
be awarded under 38 U.S.C.A. § 1151, there must be 
"additional disability" found.  In this case, though, none of 
the competent medical evidence of record indicates the 
veteran has additional disability due to the alleged injury.

A VA progress note dated in July 2001 attributes the 
veteran's back problems to the putative fall.  But the VA 
physician relied mostly - if not entirely - on the 
unsubstantiated history given by the veteran and did not 
discuss the reasoning upon which the assumption was based.  
Generally, when a medical opinion relies at least partially 
on the veteran's rendition of his medical history, the Board 
is not bound to accept the medical conclusion, as it has no 
greater probative value than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  As a 
layperson without medical training or expertise, the veteran 
is not competent to render a probative opinion on a medical 
matter, such as whether he, in fact, suffers from the 
currently claimed disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (holding that lay persons are not 
competent to offer medical opinions).

In the absence of the claimed additional disability, the 
claim fails.  See, e.g., Degmetich v. Brown, 104 F.3d 1328 
(1997), and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996) 
(emphasizing that a present disability is required for VA 
compensation purposes).

In the absence of the first two elements, element (3), 
medical nexus, necessarily cannot exist.  

So in conclusion, for these reasons, the preponderance of the 
evidence is against the claim, meaning the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 3.102; see also 
Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Thus, the appeal must be 
denied.




ORDER

The claim for VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for residuals of an injury to the right 
thigh, knee, and upper groin due to VA medical treatment is 
denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


